FILED
                            NOT FOR PUBLICATION                              MAY 22 2012

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VLADIMIR BRUNAT; DAGMAR                          No. 11-16180
BRUNAT,
                                                 D.C. No. 2:09-cv-01796-FJM
              Plaintiffs - Appellants,

    v.                                           MEMORANDUM *

ONEWEST BANK FSB; DEUTSCHE
BANK NATIONAL TRUST COMPANY;
UNKNOWN PARTIES,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                             Submitted May 14, 2012 **
                              San Francisco, California

Before: THOMAS, McKEOWN, and W. FLETCHER, Circuit Judges.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Dagmar and Vladimir Brunat obtained a loan from IndyMac that was

subsequently assigned to Deutsche Bank. The Brunats argue that the district court

erred in granting summary judgment to IndyMac on their claims that IndyMac

violated the Truth in Lending Act (TILA), 15 U.S.C. § 1635, by failing to provide

the Brunats two copies of their right to rescind the loan; and that their loan is

repayable in the form of real property upon recission. We review de novo the

district court’s grant of summary judgment. Alaska Right to Life Political Action

Comm. v. Feldman, 504 F.3d 840, 848 (9th Cir. 2007).

      There is no evidence that IndyMac failed to provide two copies of the right

to rescind. IndyMac offers a document signed by the Brunats in September 2006,

acknowledging that they received two copies of the right to rescind. The only

evidence that the Brunats offer that they did not get the notice is a conclusory

statement that Vladimir Brunat does “not recall” getting any notice. “When

opposing parties tell two different stories, one of which is blatantly contradicted by

the record, so that no reasonable jury could believe it, a court should not adopt that

version of the facts for purposes of ruling on a motion for summary judgment.”

Scott v. Harris, 550 U.S. 372, 380 (2007).

      As IndyMac did not violate TILA, the Brunats have no right to rescind, and

we need not consider whether the loan is repayable in real property.


                                          -2-
AFFIRMED.




            -3-